Citation Nr: 1716183	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-39 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 to April 1989.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.  The issues were remanded by the Board in March 2014 for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss.  He reports that his hearing loss began in service as the result of exposure to acoustic trauma related to working as helicopter repairer.  See December 2009 Application for Compensation.  VA has conceded his in-service noise exposure.  

The Board finds that all three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran has a diagnosis of bilateral hearing loss and was exposed to extreme loud noise in service while performing his duties.  See March 10 and October 2014 VA Examination Reports; see also December 2009 Application for Compensation.  His service personnel records confirm that he served as a helicopter repairer, and in-service hearing examinations from April 1986, August 1986 and November 1986 indicate a shift in his hearing during service.  Thus, the first two criteria have been met.

Further, the competent and credible evidence of record shows that his bilateral hearing loss had its onset during service and has been continuous since that time.  The Veteran reported that he first noticed hearing loss at his discharge from service in April 1989.  See December 2009 Application for Compensation.  The Veteran is competent to report the onset of his hearing loss symptoms and the continuation of such symptoms and the Board finds his report to be credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the March 2010 VA examiner noted that the Veteran's discharge hearing examination from his active duty service was not of record, and that his post military exposure to high risk noise was limited to occasional use of power tools with minimal occupational noise from his work as a custodian.  Although the March 2010 VA examiner found that the pattern of hearing loss is "unusual" for a pure noise induced hearing impairment, the same examiner stated that since the Veteran's discharge examination was not of record, "an opinion of did not cause is not reasonable with his working on aircraft (helicopters)" in service.  In resolving all reasonable doubt in favor of the Veteran, the Board finds that this opinion supports a finding that his hearing loss disability had its onset during service.  The Board notes that the October 2014 VA examiner opined that the Veteran's current bilateral hearing loss was not related to service; however, this opinion does not account for the Veteran's report of an onset of symptoms during service.  Thus, the Board affords the October 2014 VA examiner's opinion little probative value.  See McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Thus, based on the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that the issue of entitlement to a TDIU must be remanded so that the matter may be referred to the Director of the VA Compensation Service for determination of whether a TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).  When a claimant is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU.  See 38 C.F.R. § 4.16(b).  The Board may not assign an extraschedular rating in the first instance.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Here, the evidence of record indicates that the Veteran is unable to obtain or maintain a substantially gainful occupation as a result of his service-connected lumbar spine disability, which is currently rated at 40 percent disabling.  The Veteran reports that he last worked in July 2008.  See May 2011 VA Form 21-8940 Application for Increased Compensation Based on Unemployability (TDIU Application).  On his May 2011 TDIU Application he reported working as a custodian, janitor or maintenance worker since 2002.  Concerning his educational background, he reported having a high school diploma and some college.  See May 2011 TDIU Application.  He stated during a non-VA psychiatric examination that he maintained employment throughout his adulthood by performing janitorial work.  See May 2010 Report of Dr. T.E.S.  During this same examination he noted that he completed high school and attended one year of Business College.  See id.  On the work history he completed in connection with his claim for Social Security Disability benefits he reported working as an order picker, a school custodian and a cashier at a service station, all jobs requiring the Veteran to stand for long periods of time and lift heavy items.  See May 2010 Work History Report.  The February 2010 and October 2012 VA examiners for the spine noted that the Veteran worked as a janitor and that his lumbar pain bothered him when he mopped, scrubbed or ran the buffer.  During the October 2012 VA examination the Veteran reported that he retired because of the lumbar pain he experienced while performing his duties.  In October 2014, November 2015 and February 2016, VA examiners noted that the Veteran could not work in a physically active position due to his back pain and daily flare ups, which would preclude him from functioning as a custodian or janitor.  The examiners did note that the Veteran would be able to work in a sedentary position; however, the examiner providing the opinions in November 2015 and February 2016 qualified that opinion by stating that the Veteran could work in sedentary employment "for short periods of time in a relaxed environment with frequent breaks."  The VA examiner noted in the February 2016 opinion that the Veteran would not be able to function as a custodian or janitor because he is unable to perform any activity that requires repetitive movement of the spine, including heavy lifting, turning or twisting, which would result in a flare.  Thus, the evidence indicates that the Veteran is unable to perform work activities that are commensurate with his educational background and work history.  As such, the Board finds that referral to the Director of the Compensation Service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU to the Director, Compensation and Pension Service to determine if a TDIU should be awarded on an extraschedular basis.

2.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


